DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1–20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US Patent Application Publication 2020/0322671 (effectively filed 22 December 2017) (“Haslauer”) in view of WO 2012/049223 (published 19 April 2012) (“Padro”)1.
Claim 21 is drawn to “a system.” The following table illustrates the correspondence between the claimed system and the Haslauer reference.
Claim 21
The Haslauer Reference
“21. A system comprising:
“at least one processor; and
“at least one memory comprising instructions that, when executed by the at least one processor, cause the system to:
The Haslauer reference describes a computerized system comprising numerous computers that cooperate to perform a method for reproducing additional signals in synchronization with a primary signal (e.g., additional audio in sync with primary audio). Haslauer at Abs., ¶¶ 117, 142, 147, 158, FIG.3.
One of ordinary skill in the art would immediately understand that Haslauer’s description of computers contemplates all conventional computers, which includes programmable computers comprising at least one processor and a memory storing instructions that cause the processor to operate.2
“cause a first device to output audio corresponding to watermarked media data, the watermarked media data representing media content and an audio watermark;
Haslauer’s system includes a first device, such as primary playback device 6/1. Id. at ¶ 136, FIG.3. Device 6/1 outputs audio containing media content. Id. at ¶¶ 136.
In one embodiment, the features of the audio are used as fingerprints for identification and synchronization. Id. at ¶ 138. In an alternative embodiment, the audio further includes a watermark for identification and synchronization as described in the Padro reference. See id. at ¶¶ 6, 104, 119.
“receive, from a second device and by at least one third device, first data corresponding to detection, by the second device, of the audio corresponding to the watermarked media data;
Haslauer’s system includes a second device, such as additional playback device 6/2. Id. at 136–141, FIG.3. The system further includes a third device, such as synchronization server 5. Id.
Additional playback device 6/2 includes a microphone 17 that records the audio output by primary playback device 6/1. Id. Additional playback device 6/2 extracts feature data (e.g., a watermark which acts as synchronization data) from the recorded audio and transmits the feature data to synchronization server 5. Id.
“process the first data by the at least one third device to determine an action to be performed in response to detection of the audio watermark; and
“cause the action to be performed.”
Haslauer’s synchronization server 5 processes the feature data extracted by additional playback device 6/2. Id. For example, server 5 compares the features to a database of watermarks in order to generate synchronization data that causes additional playback device 6/2 to reproduce an additional audio signal in sync with the primary audio signal output by device 6/1. Id.

Table 1
For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 22 depends on claim 21 and further requires the following:
“wherein the first data comprises audio data and
“the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
“process the audio data by the at least one third device to determine that the audio data includes a representation of the audio watermark.”
Similarly, the Haslauer reference describes outputting first data—a primary signal 4—at a primary signal (PS) playback device 6/1 corresponding to the claimed first device. Haslauer at ¶¶ 136–141, FIG.3. Primary signal 4 may comprise a video or an audio signal. Id. at ¶ 136. Further, Haslauer’s system includes a synchronization server 5 that processes the feature (e.g., watermarks in an alternative embodiment) extracted by device 6/2 in order to determine the presence of the watermark in the signal reproduced by device 6/1. Id. at ¶¶ 136–141. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 23 depends on claim 21 and further requires the following:
“wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
“determine, by the second device, audio data representing the audio detected by the second device;
“process, by the second device, the audio data to determine a representation of the audio watermark; and
“in response to determining the representation of the audio watermark, send the first data from the second device to the at least one third device.”
Haslauer’s system includes a second device, such as additional signal (AS) playback device 6/2. Haslauer at ¶¶ 136–141, FIG.3. Device 6/2 determines and processes audio data by recording the audio data with a microphone 17, transforming it into a digital form and extracting features (e.g., watermarks in an alternative embodiment) from the transformed data. Id. The extracted features are then transmitted to a third device, such as synchronization server 5. Id. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 24 depends on claim 21 and further requires the following:
“wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
“determine media data corresponding to the media content;
“determine second data corresponding to the audio watermark; and
“create the watermarked media data by encoding the media data with the second data.”
Similarly, Haslauer determines media data corresponding to media content by recording and packing video/audio for transmission at a studio 3. Haslauer at ¶ 79, FIG.1. Studio 3, or device 6/1 also includes a facility to determine a watermark and to encode the watermark in the media data prior to reproduction by device 6/1. See id. at ¶¶ 6, 104, 119. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 25 depends on claim 24 and further requires the following:
“wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
“cause the watermarked media data to be sent to the first device.”
Haslauer’s PS playback device 6/1 reproduces watermarked media data, such as a version of a primary signal 4 including synchronization watermark data. See Haslauer at ¶¶ 6, 104, 119, 136–141, FIG.3. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 26 depends on claim 24 and further requires the following:
“wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
“store an association between the media data and the watermarked media data.”
Haslauer’s system includes a synchronization server 5 that stores associations between features (i.e., watermarks) in a primary signal 4 and synchronization data about the primary signal 4 including times and identifiers. Haslauer at ¶ 100. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 27 depends on claim 21 and further requires the following:
“wherein the action to be performed comprises output of second audio and
“wherein at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
“send, from the at least one third device to the second device a signal causing the second device to output the second audio.”
Haslauer describes a synchronization server 5 that compares extracted features (i.e., watermarks) to known watermarks and generates corresponding commands to AS playback device 6/2, corresponding to the claimed second device. Haslauer at ¶¶ 6, 104, 119, 136–141, FIG.3. The commands include synchronization information that causes AS playback device 6/2 to play additional signal 10 (e.g., additional audio) in sync with primary signal 4. Id. at ¶¶ 136–141, FIG.3. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 28 depends on claim 21 and further requires the following:
“wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
“cause the second device to perform the action.”
Haslauer describes a synchronization server 5 that compares extracted features (i.e., watermarks) to known watermarks and generates corresponding commands to AS playback device 6/2, corresponding to the claimed second device. Haslauer at ¶¶ 6, 104, 119, 136–141, FIG.3. The commands include synchronization information that causes AS playback device 6/2 to play additional signal 10 (e.g., additional audio) in sync with primary signal 4. Id. at ¶¶ 136–141, FIG.3. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 29 depends on claim 21 and further requires the following:
“wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
“determine, using a database, that the audio watermark corresponds to the action to be performed.”
Haslauer includes a synchronization server 5 that includes a database of features (e.g., watermarks in an alternative embodiment). Haslauer at ¶¶ 136–141, FIG.3. Server 5 receives features from a second device, such as AS playback device 6/2. Id. Server 5 then determines whether the received features/watermarks match a known set of features/watermarks. Id. If received features/watermarks match known features/watermarks corresponding to a known primary signal 4 and additional signal 10, server 5 causes AS playback device 6/2 to reproduce additional signal 10 in sync with primary signal 4 reproduced by PS playback device 6/1. Haslauer at ¶¶ 136–141, FIG.3. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 30 depends on claim 21 and further requires the following:
“wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
“store, by a storage associated with the at least one third device, an association between the audio watermark and at least one of the first device or second device.”
Haslauer’s synchronization server 5 is connected to a database 9. Haslauer at ¶¶ 136–141, FIG.3. Database 9 stores associations between extracted features (e.g., watermarks in an alternative embodiment) and extraction times, which are times of recording generated by clock 13/2 of AS playback device 6/2. Id. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 31 is drawn to “a computer-implemented method.” The following table illustrates the correspondence between the claimed method and the Haslauer reference.
Claim 31
The Haslauer Reference
“31. A computer-implemented method, comprising:
The Haslauer reference describes a computerized system comprising numerous computers that cooperate to perform a method for reproducing additional signals in synchronization with a primary signal (e.g., additional audio in sync with primary audio). Haslauer at Abs., ¶¶ 117, 142, 147, 158, FIG.3.
“causing a first device to output audio corresponding to watermarked media data, the watermarked media data representing media content and an audio watermark;
Haslauer’s system includes a first device, such as primary playback device 6/1. Id. at ¶ 136, FIG.3. Device 6/1 outputs audio containing media content. Id. at ¶¶ 136.
In one embodiment, the features of the audio are used as fingerprints for identification and synchronization. Id. at ¶ 138. In an alternative embodiment, the audio further includes a watermark for identification and synchronization as described in prior art reference WO 2012/049223. See id. at ¶¶ 6, 104, 119.
“receiving, from a second device and by at least one third device, first data corresponding to detection, by the second device, of the audio corresponding to the watermarked media data;
Haslauer’s system includes a second device, such as additional playback device 6/2. Id. at 136–141, FIG.3. The system further includes a third device, such as synchronization server 5. Id.
Additional playback device 6/2 includes a microphone 17 that records the audio output by primary playback device 6/1. Id. Additional playback device 6/2 extracts feature data (e.g., a watermark which acts as synchronization data) from the recorded audio and transmits the feature data to synchronization server 5. Id.
“processing the first data by the at least one third device to determine an action to be performed in response to detection of the audio watermark; and
“causing the action to be performed.”
Haslauer’s synchronization server 5 processes the feature data extracted by additional playback device 6/2. Id. For example, server 5 compares the features to a database of watermarks in order to generate synchronization data that causes additional playback device 6/2 to reproduce an additional audio signal in sync with the primary audio signal output by device 6/1. Id.

Table 2
For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 32 depends on claim 31 and further requires the following:
“wherein the first data comprises audio data and wherein the method further comprises:
“processing the audio data by the at least one third device to determine that the audio data includes a representation of the audio watermark.”
Similarly, the Haslauer reference describes outputting first data—a primary signal 4—at a primary signal (PS) playback device 6/1 corresponding to the claimed first device. Haslauer at ¶¶ 136–141, FIG.3. Primary signal 4 may comprise a video or an audio signal. Id. at ¶ 136. Further, Haslauer’s system includes a synchronization server 5 that processes the feature (e.g., watermarks in an alternative embodiment) extracted by device 6/2 in order to determine the presence of the watermark in the signal reproduced by device 6/1. Id. at ¶¶ 136–141. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 33 depends on claim 31 and further requires the following:
“further comprising:
“determining, by the second device, audio data representing the audio detected by the second device;
“processing, by the second device, the audio data to determine a representation of the audio watermark; and
“in response to determining the representation of the audio watermark, sending the first data from the second device to the at least one third device.”
Haslauer’s system includes a second device, such as additional signal (AS) playback device 6/2. Haslauer at ¶¶ 136–141, FIG.3. Device 6/2 determines and processes audio data by recording the audio data with a microphone 17, transforming it into a digital form and extracting features (e.g., watermarks in an alternative embodiment) from the transformed data. Id. The extracted features are then transmitted to a third device, such as synchronization server 5. Id. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 34 depends on claim 31 and further requires the following:
“further comprising:
“determining media data corresponding to the media content;
“determining second data corresponding to the audio watermark; and
“creating the watermarked media data by encoding the media data with the second data.”
Similarly, Haslauer determines media data corresponding to media content by recording and packing video/audio for transmission at a studio 3. Haslauer at ¶ 79, FIG.1. Studio 3, or device 6/1 also includes a facility to determine a watermark and to encode the watermark in the media data prior to reproduction by device 6/1. See id. at ¶¶ 6, 104, 119. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 35 depends on claim 34 and further requires the following:
“further comprising:
“causing the watermarked media data to be sent to the first device.”
Haslauer’s PS playback device 6/1 reproduces watermarked media data, such as a version of a primary signal 4 including synchronization watermark data. See Haslauer at ¶¶ 6, 104, 119, 136–141, FIG.3. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 36 depends on claim 34 and further requires the following:
“further comprising:
“storing an association between the media data and the watermarked media data.”
Haslauer’s system includes a synchronization server 5 that stores associations between features (i.e., watermarks) in a primary signal 4 and synchronization data about the primary signal 4 including times and identifiers. Haslauer at ¶ 100. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 37 depends on claim 31 and further requires the following:
“wherein the action to be performed comprises output of second audio and
“wherein the method further comprises:
“sending, from the at least one third device to the second device a signal causing the second device to output the second audio.”
Haslauer describes a synchronization server 5 that compares extracted features (i.e., watermarks) to known watermarks and generates corresponding commands to AS playback device 6/2, corresponding to the claimed second device. Haslauer at ¶¶ 6, 104, 119, 136–141, FIG.3. The commands include synchronization information that causes AS playback device 6/2 to play additional signal 10 (e.g., additional audio) in sync with primary signal 4. Id. at ¶¶ 136–141, FIG.3. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 38 depends on claim 31 and further requires the following:
“further comprising:
“causing the second device to perform the action.”
Haslauer describes a synchronization server 5 that compares extracted features (i.e., watermarks) to known watermarks and generates corresponding commands to AS playback device 6/2, corresponding to the claimed second device. Haslauer at ¶¶ 6, 104, 119, 136–141, FIG.3. The commands include synchronization information that causes AS playback device 6/2 to play additional signal 10 (e.g., additional audio) in sync with primary signal 4. Id. at ¶¶ 136–141, FIG.3. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 39 depends on claim 31 and further requires the following:
“further comprising:
“determining, using a database, that the audio watermark corresponds to the action to be performed.”
Haslauer includes a synchronization server 5 that includes a database of features (e.g., watermarks in an alternative embodiment). Haslauer at ¶¶ 136–141, FIG.3. Server 5 receives features from a second device, such as AS playback device 6/2. Id. Server 5 then determines whether the received features/watermarks match a known set of features/watermarks. Id. If received features/watermarks match known features/watermarks corresponding to a known primary signal 4 and additional signal 10, server 5 causes AS playback device 6/2 to reproduce additional signal 10 in sync with primary signal 4 reproduced by PS playback device 6/1. Haslauer at ¶¶ 136–141, FIG.3. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Claim 40 depends on claim 31 and further requires the following:
“further comprising:
“storing, by a storage associated with the at least one third device, an association between the audio watermark and at least one of the first device or second device.”
Haslauer’s synchronization server 5 is connected to a database 9. Haslauer at ¶¶ 136–141, FIG.3. Database 9 stores associations between extracted features (e.g., watermarks in an alternative embodiment) and extraction times, which are times of recording generated by clock 13/2 of AS playback device 6/2. Id. For the foregoing reasons the Haslauer reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haslauer and XYZ.

Summary
Claims 1–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

6/2/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Padro reference is referenced as background art by Haslauer at ¶ 6.
        2 The Examiner takes Official notice of the prior art’s knowledge of conventional computers, including programmable computers that include a processor and memory storing instructions that cause the processor to operate.